DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on September 16th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on September 16th, 2022 is acknowledged and isanswered as follows.
Applicant's remarks, see pg. 7, with respect to the objection of claim 2 under informalities, have been fully considered and are persuasive. Therefore, the objection of claim 2 is withdrawn. 
 
Applicant's remarks, see pgs. 7-8, with respect to the objections of claims 3-4 under informalities, have been fully considered, but are mood in view of the new ground of rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a range from 0 degrees to the off-axis angle” in lines 3-4 which describing a range of numerical values in degree measurement. Although, the term “off-axis angle” refers to an angle that is known to be measured in either degree or radian. The term “off-axis angle” itself is merely a name/definition, but not defining the degree of an angle. Therefore, by simply reciting “the off-axis angle”, the range from 0 degrees to the off-axis angle is indefinite. The Examiner respectfully suggested Applicant to amend the limitation above to “a range from 0 degrees to the degree of the off-axis angle” or something similar for overcoming the rejection.   
Claim 4 recites the limitation “a range from 0 degrees to the off-axis angle” in line 2 which describing a range of numerical values in degree measurement. Although, the term “off-axis angle” refers to an angle that is known to be measured in either degree or radian. The term “off-axis angle” itself is merely a name/definition, but not defining the degree of an angle. Therefore, by simply reciting “the off-axis angle”, the range from 0 degrees to the off-axis angle is indefinite. The Examiner respectfully suggested Applicant to amend the limitation above to “a range from 0 degrees to the degree of the off-axis angle” or something similar for overcoming the rejection.   

  Allowable Subject Matter
Claims 1-2 and 5-18 are allowed over prior art of record. Claims 3-4 would be allowable if rewritten or amended to overcome the 112 rejection as set forth in the office action above. 
The following is an examiner' s statement of reason for allowance: 
Regarding claims 1 and 16, Takeuchi et al. (U.S Patent No.: 6,133,587) discloses a silicon carbide device in Figs. 3-5, comprising: a silicon carbide body (4) having a hexagonal crystal lattice with a c-plane and further main planes, wherein the further main planes comprise a-planes and m-planes (see Fig. 3), wherein the silicon carbide body comprises a columnar portion with column sidewalls (S1-S6), wherein at least three of the column sidewalls are oriented along a respective one of the further main planes (see Fig. 4); and a trench gate structure (9) in contact with the at least three of the column sidewalls (see column 4, lines 43-61 and column 6, lines 10-lines 33).
Rupp et al. (Patent No.: US 9,741,712 B2) discloses a silicon carbide device comprising a lateral mean surface plane of the silicon carbide body is tilted to the c-plane by an off-axis angle (see Figs. 1A-1D, column 3 and lines 37-67),
However, there is no reason to combine Takeuchi et al. and Rupp et al. to discloses all limitations of claim 1 and 16.
Claims 2-8 and 11-15 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818